MEMORANDUM **
Luke Jernigan appeals from the sentence imposed upon the revocation of his supervised release. We have jurisdiction under 28 U.S.C. § 1291. We review for reasonableness a district court’s imposition of a sentence upon revocation, see United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir.2006), and we affirm.
Jernigan contends that the district court was improperly influenced by unproven allegations in the Probation Office’s sentencing memorandum. This contention, however, is unsupported by the record. Further, the district court properly considered the applicable Chapter 7 Guidelines range, as well as the relevant sentencing factors of 18 U.S.C. § 3553, as incorporated by 18 U.S.C. § 3583, before imposing a 6-month term of imprisonment and a 30-month term of supervised release. We conclude that the sentence was reasonable. See Miqbel, 444 F.3d at 1176.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.